office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eoeg et2 dmparkinson posts-127932-08 uilc date date to lmsb --------------- ----------------------------------------------- ---------------------------- from branch chief ------------------------------------------------------------------------------------------------------------------ ----------------------------------- tax exempt government entities subject qualified_employee_discounts under sec_132 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend contract -------------------------------- issue sec_1 whether discounts provided to the employer’s employees who purchase or lease property from the company constitute taxable fringe_benefits how are the fringe_benefits valued whether the discounts constitute wages for purposes of the federal insurance contributions tax act fica should the claims for refund be allowed posts-127932-08 conclusion sec_1 the discounts provided to the employer’s employees who purchase or lease property from the company constitute taxable fringe_benefits the fringe_benefits are valued at fair_market_value the discounts provided to the employer’s employees constitute wages for purposes of the federal insurance contributions tax act fica the claims for refund should be disallowed facts the employer filed claims for refund to recover fica_taxes that the employer says were erroneously paid and or collected with respect to certain discounts on the purchase or lease of company property by the employer’s employees the employer ----------------------------------------------- ----- was formerly owned by the company after ----------years of ownership by the company the employer became an independent entity and the company ----------------- --------------------- ------------------the employer during the relevant period the company offered a discount program to eligible employees of the employer the discount program offers discount purchasing and leasing opportunities for property manufactured by the company and its affiliates all full-time employees of the employer retirees surviving spouses and immediate_family members are eligible to participate in the discount program immediate_family member eligibility has been extended to include brothers- and sisters-in-law siblings’ spouses and spouses’ siblings sons- and daughters-in-law stepbrothers and stepsisters grandchildren and step-grandchildren surviving spouses may also sponsor full half- and step-siblings of deceased company employees or retirees to participate in the discount program eligible employees obtain authorization numbers from the company under program guidelines an eligible_employee presents the authorization number to an authorized seller of the company’s products the property is priced at the cost to the seller of the company’s products plus handling fees the employer received data transmitted by the company as to the value of the discounts the employer notified its employees and former employees that the discount was a taxable fringe benefit in accordance with irs regulations the discount was reflected on the information returns issued to the employees and former employees the employer paid employment_taxes on the discount amounts attributable to the employees posts-127932-08 the employer historically treated the amount of discount as taxable_income to its employees including active and retired employees who purchased or leased items pursuant to this program the employer also imputed_income equal to the discount to any surviving_spouse or family members of deceased employees who participated in the program employment_taxes were collected following the company’s notification to the employer of an employee purchase or lease and the income was reported on each employee’s form_w-2 in the case of former employees the employer historically filed forms 1099-misc reporting the discount as income but did not collect or deposit employment_taxes with respect to the reported income the employer stated that as of a certain date the company stopped transmitting the discount data to the employer therefore after that point the employer no longer withheld and paid the employment_taxes attributable to the discount amounts the employer now claims that the discounts were nontaxable accordingly the employer is seeking a refund of the fica_taxes it paid with respect to the discounts the employer’s benefit handbooks consistently described the discounts offered under this program as taxable fringe_benefits in accordance with irs regulations according to the handbooks the discount is deemed a taxable benefit in accordance with irs regulations and is therefore subject_to taxation additionally letters are sent to inform the individuals of taxes to be taken out of their paychecks memoranda between the employer and the company indicate that the employer periodically sought to extend and continue the program for the benefit of its eligible employees other memoranda indicate that the program has repeatedly been extended by the company in response to these requests over the years the memoranda indicate that the program has also been extended to other classes of the employer’s employees by the company the employer periodically provides information to the company about the names of new employees who are eligible for the company discounts as well as those who left the employer’s employment and are no longer eligible for the company discounts while the precise details of the purchases and leases that were made by the general_public were not made available for comparison purposes a sampling of the employer’s employees was made to determine if they received benefits in excess of rebates incentives etc that the general_public received the sampling was made of employees who received discounts for a relevant two year period most of the individuals had used the discount program at least twice personally and one had used it five or six times two had used it at least twice for family members according to information provided by employees and by the company the property discount was in addition to all other rebates incentives etc available to the public the company suggested that eligible employees’ family members be reminded that they can combine their discount with the most current incentives for an even better deal information provided indicated that the discount was a benefit on top of any rebates regional incentives etc available to the general_public posts-127932-08 legal authority internal_revenue_code code sec_61 defines gross_income as all income from whatever source derived including but not limited to compensation_for services such as fees commissions fringe_benefits and similar items regulations sec_1_61-1 provides that gross_income includes income realized in any form whether in money property or services for example regulations sec_1_61-21 provides that a fringe benefit may include for example an employer-provided discount on property or services regulations sec_1_61-21 provides that a fringe benefit provided in_connection_with_the_performance_of_services is considered to have been provided as compensation_for such services regulations sec_1_61-21 provides that a taxable fringe benefit is included in the income of the person performing the services in connection with which the fringe benefit is furnished thus a fringe benefit may be taxable to an employee even though that employee did not actually receive the fringe benefit this could occur for example when a benefit is provided to a relative of an employee under regulations sec_1_61-21 the provider of a fringe benefit is that person for whom the services are performed regardless of whether that person actually provided the fringe benefit to the recipient the provider of the fringe benefit need not be the employer of the recipient of the fringe benefit but may be for example a client or customer of the employer thus a fringe benefit need not be provided by the common_law employer to be includible in an employee’s gross_income regulations sec_1_61-21 provides that to the extent a particular fringe benefit is specifically excluded from gross_income pursuant to another code section that section shall govern the treatment of that fringe benefit many fringe_benefits specifically addressed in other sections of the code are excluded from gross_income only to the extent certain requirements are met code sec_132 excludes from gross_income certain fringe_benefits provided to an employer’s employees sec_132 provides that gross_income does not include any fringe_benefits which constitute qualified_employee_discounts code sec_132 defines a qualified_employee_discount as any employee_discount with respect to qualified_property_or_services to the extent that the discount does not exceed certain specified limits under code sec_132 the term qualified_property_or_services means any property other than real_property and other than personal_property of a kind held for investment or services which are offered to customers in the ordinary course of the line_of_business of the employer in which the employee is performing services posts-127932-08 code sec_414 provides that all employees who are treated as employed by a single employer under the controlled_group provisions of sec_414 c or m are treated as employed by a single employer for purposes of sec_132 regulations sec_1_132-1 provides that for purposes of qualified_employee_discounts the term employee includes i any individual who is currently employed by the employer in the line_of_business ii any individual who was formerly employed by the employer in the line_of_business and who separated from service with the employer by reason of retirement or disability and iii any widow or widower of an individual who died while employed by the employer in the line_of_business or who separated from service with the employer in the line_of_business by reason of retirement or disability regulations sec_1_132-3 provides that the exclusion for qualified_employee_discounts does not apply to property or services provided by another employer pursuant to a written reciprocal agreement that exists between employers to provide discounts on property or services to employees of the other employer regulations sec_1_132-3 provides that a qualified_employee_discount may be provided either directly by the employer or indirectly through a third party for example an employee of an appliance manufacturer may receive a qualified_employee_discount on the manufacturer’s appliances purchased at a retail store that offers such appliances for sale to customers the general explanation of the revenue provisions of the deficit_reduction_act_of_1984 defra ’84 p l which added sec_132 certain fringe_benefits to the code provides background for the fringe benefit rules and why congress thought such rules necessary c ongress was concerned that without any well defined limits on the ability of employers to compensate their employees tax-free by providing noncash benefits having economic value to the employee new practices will emerge that could shrink the income_tax base significantly this erosion of the income_tax base results because the preferential treatment of fringe_benefits serves as a strong motivation to the employers to substitute more and more types of benefits for cash compensation a similar shrinkage of the base of the social_security payroll tax could also pose a threat to the viability of the social_security program the house report provides that the discount exclusion is not available for goods or services provided by another employer whether or not a reciprocal agreement exists except where commonly controlled businesses are treated as one employer h_r rep no part ii legal analysis issue whether discounts provided to the employer’s employees who purchase or lease property through the company’s program constitute a taxable fringe benefit posts-127932-08 the company discounts are not excluded from gross_income under code sec_132 and c as qualified_employee_discounts code sec_132 provides that qualified_employee_discounts are limited to discounts on qualified_property_or_services sec_132 limits qualified_property_or_services to property or services offered for sale to customers in the ordinary course of the line_of_business of the employer in which the employee is performing services the legislative_history clearly provides that the discount exclusion is not available for goods and services provided by another employer h_r rep no part ii the discounts in this case are not qualified_employee_discounts because the discounted property was not offered for sale to customers by the same employer for which the employees receiving the discount performed services moreover a qualified_employee_discount can only be provided as an excludable fringe benefit to individuals who satisfy the definition of employee in regulations sec_1_132-1 sec_1_132-1 defines employee as current employees spouses of employees dependent_children of employees former employees who have left the service of the employer due to retirement or disability and widows and widowers of employees who died while employed in the line_of_business or left service due to retirement or disability however the employer_provided the discounts to a much broader group eg siblings siblings’ spouses and spouses’ siblings grandchildren and step-grandchildren the discounts provided to this latter group are not excludable under code sec_132 in this case the discounts are offered in_connection_with_the_performance_of_services by full-time employer employees or retirees others who receive the discount derive their right to the discount from their blood or legal relationship with the employer’s employee or retired employee the employer periodically provides information to the company about the names of new employer employees who are eligible for the company discounts as well as those who left the employer’s employment and are no longer eligible for the company discounts a participant in the company discount program is required to present an authorization number when the property is selected the authorization number can only be obtained by current employees former employees who retired or are disabled and surviving spouses of such current and former employees the other individuals who participate in the company’s discount program must obtain an authorization number from their relative a current employee a former employee who retired or survivors of the employer’s employees the employer periodically received information from the company about the employer’s employees who took advantage of the company discounts thus the employer and the company monitored the status of the employer’s employees to ensure that the program was only offered to individuals eligible to participate by virtue of current employment or prior employment surviving spouses and individuals who derive their right to a discount by virtue of a blood or legal relationship with those employer employees therefore the facts and circumstances establish that the employer’s employees and related individuals received the discounts on account of the employer’s employees’ employment relationship with the employer posts-127932-08 moreover evidence suggests that the discount program is a bargained for benefit a memorandum from the company concerning the program states y our recent request was approved at the august meeting in similar manner another memorandum states that the extension of the program has been granted the negotiated aspect of the agreement is also reflected in the changing terms of the program as extended another memorandum provides that the extension does not apply to employer employees hired after the ---------- in contrast a later memorandum provides that this extension cover s all active employer employees including acquired subsidiaries such as and taken as a whole these memoranda suggest that the company and employer have bargained for and negotiated the extension and re-extension of the program as a fringe benefit for the employer’s employees the fact that the benefit was bargained for indicates that the employer intended for the benefit to be compensatory the benefit was not merely a benefit unilaterally provided by a third party outside the control of the employer the employer asserts that if the program discounts are wages for employment_tax purposes then the company is responsible for the withholding and reporting because the company was the statutory employer within the meaning of code sec_3401 code sec_3401 is not controlling with respect to non-cash fringe_benefits code sec_3501 provides that taxes imposed with respect to non-cash fringe_benefits shall be collected or paid_by the employer regulations sec_31_3501_a_-1t q a-5 provides in this regard that t he provision of noncash fringe_benefits by an entity to an employee of another employer does not make such entity the employer of such employee with respect to such noncash fringe_benefits for any purposes of subtitle c so long as such noncash fringe_benefits are incidental to the provision of wages by the employer to such employee the company discounts are incidental_benefits and the employer is responsible for taxes imposed with respect to the discounts regulations sec_31_3501_a_-1t q a-6 provides that t he employer must take the steps necessary to obtain the relevant information from the provider of the benefits in order to enable the employer to satisfy in a timely manner its obligation under subtitle c to collect and pay taxes with respect to noncash fringe_benefits provided by the nonemployer therefore the employer was required to obtain the information necessary to report and withhold on the discounts as it had done for several years preceding its change in position the employer stated that the company discount is essentially only a rebate program and the discount is not wages subject_to employment_taxes revrul_79_96 1976_1_cb_23 concerned the federal_income_tax treatment of rebates by a taxpayer to qualifying retail customers who purchased or leased its automobiles the ruling held that the rebates were deductible by the taxpayer as ordinary and necessary business_expenses and the rebates were not includible in the customers’ gross incomes the rebates represent a reduction in the purchase_price of the automobiles sold the employer states that the rationale in revrul_79_96 is reinforced in several private letter rulings with facts similar to the facts in their situation posts-127932-08 discounts arising from an employment relationship are not price rebates as described in revrul_76_96 because the discounts provided to the employer’s employees arise from the employees’ employment relationship with the employer see regulations sec_1_61-21 the rebates described in revrul_76_96 were available to the general_public and did not arise on account of an employment relationship the regulations specifically provide that discounts are considered a taxable fringe benefit and the taxable fringe benefit may be provided by a customer of the employee see regulations sec_1_61-21 and further private letter rulings have no precedential value see code sec_6110 a written_determination may not be used or cited as precedent see also 104_tc_472 the reasoning behind sec_6110 is more directly explained by the joint_committee on taxation under prior administrative rules a private_letter_ruling technical_advice_memorandum or determination_letter was not to be used as a precedent by the irs or any person if all publicly disclosed written determinations were to have precedential value the irs would be required to subject them to considerably greater review than is provided under present procedures the congress believes that the resulting delays in the issuance of determinations would mean that many taxpayers could not obtain timely guidance from the irs and the ruling program would suffer accordingly thus if the irs issued a written_determination to a taxpayer with respect to a specified transaction which occurred in a particular year the earlier determination could not be used by the taxpayer or the irs as a precedent for the subsequent year unless the determination specifies that it applies to a series of such transactions see staff of the joint comm on taxation 94th cong general explanation of the tax reform act of pincite joint comm the employer also asserts that the irs is treating taxpayers differently and notes the results of other examinations the irs strives to treat similarly situated taxpayers consistently and fairly however the irs is statutorily prohibited under code sec_6103 from discussing examinations of other taxpayers and particular facts that may have resulted in a particular conclusion in a particular audit cycle of a particular employer as the discussion would lead to disclosure of tax_return information the company property discount provided to current employees of the employer constitutes a taxable fringe benefit these amounts were reflected on forms w-2 for the tax periods in question and were treated as wages prior to the employer’s filing claims for refund of the employment_taxes paid the discount was a benefit the employer bargained for with the company and as such was intended to be compensatory for the employer’s employees since the discounts constitute a taxable fringe benefit they are considered wages and should be subject_to employment_taxes the employer as the common_law employer is responsible for withholding the appropriate amount of employment_taxes and for including any income on the form_w-2 posts-127932-08 of the employee who received the taxable fringe benefit even if the value of the discount is not transmitted by the company if the company refuses to transmit the discount data to the employer then the employer has the choice of discontinuing the discount program currently available to its employees or continuing the program using alternative methods of obtaining and reporting the data the provision of company discounts to the employer’s employees is a taxable fringe benefit and the employer has an obligation to withhold employment_taxes on this taxable fringe benefit and report the benefit as income and wages on forms w-2 any similar discounts for former employees such as retirees constitute taxable fringe_benefits the employer reflected these amounts on forms but these amounts should be treated as wages and reported as such on forms w-2 regulations sec_31_3121_a_-1 provides that remuneration for employment constitutes wages even though at the time paid the relationship of employer and employee no longer exists between the person in whose employ the services are performed and the individual who performed them issue how are the fringe_benefits valued regulations sec_1_61-21 provides rules with respect to valuing fringe_benefits under subparagraph an employee must include in gross_income the amount by which the fair_market_value of the fringe benefit exceeds the sum of i the amount if any paid for the benefit by or on behalf of the recipient and ii the amount if any specifically excluded from gross_income by some other section of subtitle a of the code regulations sec_1_61-21 provides that in general fair_market_value is determined on the basis of all the facts and circumstances specifically the fair_market_value of a fringe benefit is the amount that an individual would have to pay for the particular fringe benefit in an arm’s length transaction thus for example the effect of any special relationship that may exist between the employer and the employee must be disregarded in valuing the benefit the employer’s employees have gross_income based on the fair_market_value of the fringe benefit the fair_market_value of the fringe benefit in this case is based on the amount an individual would have to pay to purchase or lease the property in an arm’s length transaction in this regard regulations sec_1_132-3 provides that the term employee_discount means the excess of i the price at which the property or service is being offered by the employer for sale to customers over ii the price at which the property or service is provided by the employer to an employee for use by the employee pursuant to the terms of the program the employer’s employees’ discount is -- of the retail price it would not be unreasonable to use the retail price as the measure of the fair_market_value of the taxable fringe benefit the -- represents the difference between the fair_market_value of the fringe benefit at the suggested price that the property is offered for sale to customers of the company’s products in the ordinary posts-127932-08 course of business and the price paid_by the employer’s employee and is a reasonable figure to use in computing the income attributable to the property discount the employer asserts that similar savings were also available to the employer’s employees under other_property discount programs offered by other manufacturers the employer argues that the company’s discounts would have a fair_market_value only to the extent the company’s discounts exceeded the discounts available under these other discount programs this argument is without merit the value of each fringe benefit is determined based on the value of that particular benefit the information provided to the irs for the years at issue discusses the discount program but does not discuss any similar discounts offered by other manufacturers or suppliers the information provided by the employer’s employees on a sample basis indicates that the discounts were approximately -- of the retail price as outlined in program materials the company transmitted to the employer a discount amount which was a deemed benefit to the employer’s employees who received the discount and that amount was at a minimum -- of the retail price it is irrelevant whether the employees received property discounts from other_property manufacturers the employer states that the amounts transmitted by the employer are no longer the correct amounts to value the discount because the -- of retail price is no longer a correct amount for the deemed benefit the employer asserts that -- is not the correct value for the benefit because the public may be able to negotiate for a more favorable price we note again that information provided by the company to the employer indicated that the value of the discount is equal to at least -- of the retail price if the employer’s position is that the company was transmitting incorrect data to the employer then the employer could have discontinued participation in the program by not requesting the renewals or requested that the company provide the level of detail for the purchases and leases so that the employer could properly determine the correct amount of the deemed benefit to be included in participating employees’ income issue whether the company discounts constitute wages for purposes of the federal insurance contributions tax act fica code sec_3121 sec_3102 and sec_3111 provide that every employer making payments of wages is required to withhold and pay fica_taxes sec_3121 provides that for fica purposes the term wages means all remuneration for employment unless otherwise excepted regulations sec_31_3121_a_-1t q a-1 provides that fringe_benefits are included in the definition of wages under sec_3121 unless specifically excluded from the definition of wages pursuant to sec_3121 through posts-127932-08 code sec_3121 provides that for fica purposes the term wages does not include any benefit provided to or on behalf of an employee if at the time such benefit is provided it is reasonable to believe that the employee will be able to exclude such benefit from income under sec_132 it was not reasonable to believe that the discounts provided by the company were excludable from the employees’ income under sec_132 code sec_132 and the regulations thereunder provide that the discount must be provided by the employer and that separate corporations like the employer and the company are not considered a single employer unless they are treated as a single employer under sec_414 c or m regulations sec_31_3121_a_-1 provides that generally the medium in which the remuneration is paid is immaterial wages may be paid in something other than cash such as goods remuneration paid in something other than cash is valued at the fair_market_value of the item at the time of payment see also regulations sec_31_3121_a_-1t q a1 fringe_benefits are wages unless specifically excluded the legislative_history accompanying defra ‘84 indicates congress’ intent to provide clear rules to achieve certainty with respect to the treatment of fringe_benefits the house report provides that t he second objective of the committee’s bill is to set forth clear boundaries for the provision of tax-free benefits h_r rep no pt pincite the conference_report provides statutory provisions under which certain fringe_benefits provided by an employer are excluded form the recipient’s gross_income and from the wage_base and any fringe benefit that does not qualify for exclusion under the bill and that is not excluded under another statutory fringe benefit provision of the code is includible in gross_income and in wages for employment_tax purposes h_r rep no pincite guidelines for reporting and withholding on the value of taxable noncash fringe_benefits are provided in announcement 1985_31_irb_31 pursuant to announcement an employer may elect for employment_tax and withholding purposes to treat taxable noncash fringe_benefits as paid on a pay_period quarterly semi-annual annual or other basis provided that the benefits are treated as paid no less frequently than annually for example an employer may treat the annual value of noncash fringe_benefits as wages paid in december of each year and use the annual withholding table in circular_e publication employer’s tax guide see also regulations sec_31_3501_a_-1t the property discounts provided to employees were indeed taxable and were required to be reported on forms w-2 to these employees as remuneration for services posts-127932-08 performed in the employment of the employer moreover property discounts provided to retirees are wages for employment_tax purposes regulations sec_31_3121_a_-1 provides that remuneration for employment constitutes wages even though at the time paid the relationship of employer and employee no longer exists between the person in whose employ the services are performed and the individual who performed them with respect to non-cash fringe_benefits an employer has two options collect from the employee the amount of the employees’ portion of employment_taxes or gross- up the employee’s wages see rev_rul 1986_1_cb_304 and revproc_81_48 1981_2_cb_623 issue should claims for refund be allowed although for the years at issue the employer treated the discount amounts as taxable the employer’s current position is that the discount amounts are nontaxable the employer now believes that its inclusion of the discounts in income and wages on information returns was erroneous the company’s property discounts are taxable fringe_benefits that the employer provides to its current employees and former employees such as retirees in its original reporting the employer correctly reflected the discount amounts for current employees as wages on forms w-2 these amounts are considered additional taxable wages for fica purposes these amounts were correctly reported as wages on form sec_941 all elements necessary to establish employment_tax liability are present the claims for refund should be disallowed in full the employer filed true-up claims after soliciting employee consents and statements as required by regulations sec_31_6402_a_-2 however inasmuch as the original wage reporting was correct there is no overpayment of employment_taxes and no refund should be made this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views if you have any further questions please call don parkinson of my staff at _____________________________ lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
